Citation Nr: 1014788	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-33 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1951 to January 
1953.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on February 23, 2010 in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To afford the Veteran a VA examination.  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The duty to assist also includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus due to acoustic trauma while 
serving in the Army as a bulldozer specialist.  In his 
February 2008 Notice of Disagreement (NOD) the Veteran 
claimed he worked with explosives for the first few months of 
service and then became a bulldozer operator for the 
remainder of his period of active duty. 

A review of the claims folder indicates that the RO made 
several attempts to obtain the Veteran's service treatment 
records.  Initially, VA attempted to obtain the Veteran's 
service treatment records from the National Personnel Records 
Center (NPRC), but was unable to secure these records.  An 
April 2007 Request for Information under PIES (Personal 
Information Exchange System) Code M01 returned no records 
with instructions to obtain information from the Veteran 
regarding any illnesses and/or injuries he suffered while in 
service, the nature of the illnesses and/or injuries, and if 
he was hospitalized, the dates of hospitalization.  The 
instructions further held that if such information were 
provided, future requests could be addressed to PIES code 
M05.  The above-referenced response also stated that there 
were no service treatment records found due to fire-related 
causes.  The RO informed the Veteran in a June 2007 and July 
2007 letter that it was experiencing difficulty in obtaining 
the Veteran's service treatment records.  The RO explained 
that due to the 1973 fire at the National Archives and 
Records Administration, the Veteran's service treatment 
records may have been destroyed.  

The Board does acknowledge that the Veteran's complete 
service treatment records are not associated with the claims 
file.  When a claimant's treatment records are lost or 
destroyed, the VA has a "heightened" duty to assist in the 
development of the claims.  See Washington v. Nicholson, 19 
Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  
To help assist the Veteran in reconstructing his medical 
records, the RO sent the Veteran letters in June and July 
2007 asking him to complete a VA NA Form 13055, identifying 
the name of the organization or unit he served in during his 
period of active duty, the name of the hospital or medical 
facility he received treatment in, as well as the dates of 
his treatment.  It does not appear that the Veteran completed 
these forms as they are not attached to his claims file, and 
based on the September 2007 and October 2007 formal finding, 
the Veteran never replied to the NA Form 13055 request 
letters.  
The Board observes that the RO did request two follow-up 
searches for the Veteran's service treatment records under 
PIES code S01 and 019.  Both these requests returned no 
information.  An October 2007 Report of Contact slip 
indicates an attempt was made to contact the Veteran by 
telephone in order to obtain his DD-214.  However, it was 
noted that the phone number provided by the Veteran had been 
disconnected.  In an October 2007 memorandum, the RO issued a 
formal finding of unavailability of the Veteran's original 
service treatment records and documented the attempts made to 
substantiate the Veteran's claim, including the letters 
issued and steps taken to contact the Veteran and secure his 
service treatment records. 

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in 
obtaining his complete service treatment records and the 
Veteran has not contended otherwise.  If there is additional 
available evidence to substantiate the Veteran's claim, the 
RO cannot obtain these records without additional and more 
precise information from the Veteran.  

Despite the unavailability of his service treatment records, 
the Veteran has submitted evidence to support his claim.  
First, the Veteran submitted a VA audiological consultation 
report dated in April 2007 in which he reported experiencing 
a gradually progressive hearing loss and a bilateral 
intermittent tinnitus that he likened to a "steam hissing" 
sound.  During the evaluation, the physician noted that the 
Veteran claimed to have been exposed to military noise which 
included demolition duty and working with heavy machinery for 
over one year.  The evidence shows that the Veteran also 
underwent an audiological examination.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55

75
LEFT
20
30
40

70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.

The file also contains a November 2009 audiogram which 
includes an interpretation from a private audiologist.  On 
the November 2009 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
65
70
LEFT
15
30
40
70
75

Speech audiometry revealed speech recognition ability of 91 
percent in the right ear and of 91 percent in the left ear.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Based 
on the April 2007 and November 2009 audiometric findings, the 
Veteran currently suffers from bilateral hearing loss by VA 
standards as well as tinnitus.  

The Veteran also provided credible testimony at his February 
2010 Travel Board hearing, during which he discussed his 
exposure to loud noise in service as a result of working with 
explosives and operating a bulldozer.  The Veteran explained 
that prior to service he worked as a refrigerator/air 
condition mechanic and his original military occupational 
specialty (MOS) was that of refrigeration specialist.  The 
Veteran stated that during the first two months of basic 
training he learned how to disable land mines and booby 
traps, work with demolition and set off explosives.  The 
Veteran further testified that instead of working as a 
refrigeration specialist, he was transferred to the heavy 
equipment division and sent to a training program to learn 
how to operate a bulldozer.  The Veteran's DD form 214 
indicates he was in this training program for 5 1/2 weeks.  
According to the Veteran's assertions, he operated bulldozers 
for the remainder of his time in service and was never 
provided with any form of ear protection during this time.  
He described his experience, stating that "if you're working 
with bulldozers, you're sitting on a bulldozer, with a diesel 
V8 engine between your legs and that's pounding away all day 
long."  The Veteran also maintained that he returned to work 
as a refrigerator mechanic post-service and was not exposed 
to loud noise from this occupation, adding that the "loudest 
noise I had as a mechanic was the sound of an electric 
grill." 

With respect to how his disabilities have affected his daily 
life, the Veteran's spouse asserted that her husband always 
asked her to repeat herself, and had been doing so for many 
years.  The Veteran further testified that he suffered from 
hearing loss while in service but never complained of it or 
sought treatment for his disability because he grew up during 
an era where "you never complained about anything."  He 
contends that his hearing loss manifested over a period of 
many years and he did not take notice of it until it became 
very severe.  

With regard to the Veteran's lay statements, the Board notes 
that competent lay evidence is any evidence not requiring 
that the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  Competent lay evidence is evidence provided by 
a person who has personal knowledge (that is, that he/she 
actually observed; derived from his/her own senses) of facts 
or circumstances and conveys matters that can be observed and 
described by a lay person.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  The Veteran is considered competent to 
relate a history of noise exposure during service.  See 38 
C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges 
that the Veteran is competent to give evidence about what he 
sees and feels; for example, he is competent to report that 
he has problems hearing people talk since service.  In 
addition, based on the evidence submitted and testimony 
provided in support of his claim, the Board finds the Veteran 
to be credible with respect to his assertions.  

The duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  VA has a duty to obtain an adequate medical 
examination when the record contains competent evidence of a 
current disability or symptoms of a current disability; 
evidence establishing that an event, injury, or disease 
occurred in service; an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability; 
and insufficient evidence to decide the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA 
undertakes to provide a medical examination, the Board must 
ensure that such examination is adequate.  See Barr v. 
Nicholson, 21 Vet. 303, 311.  

Under the circumstances presented in this case, the Board 
finds that the Veteran has met the test established in 
McLendon.  As discussed above, the Board has determined that 
the statements of the Veteran to the effect that he was 
exposed to acoustic trauma in service while training with 
explosives and working as a bulldozer operator, and 
consequently suffered from hearing loss and tinnitus as a 
result are competent and credible.  His VA and private 
treatment records indicate he has a current diagnosis of a 
hearing disability for VA purposes as well as tinnitus.  The 
evidence provided is also suggestive of a nexus between his 
current disabilities and the in-service injury.  Therefore, a 
VA medical examination is necessary to determine whether the 
Veteran's current hearing loss and tinnitus are etiologically 
related to an in-service cause.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The Veteran must be afforded an 
appropriate VA examination to determine 
the nature and etiology of his 
bilateral hearing loss and tinnitus.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's VA 
and private treatment records.

After reviewing all VA and private 
treatment records, as well as the 
Veteran's travel board hearing 
testimony, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
current bilateral hearing loss and 
tinnitus had their onset in service or 
otherwise are causally or etiologically 
related to a disease or injury incurred 
in active service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2009), copies of all pertinent records 
in the appellant's claims file, or in 
the alternative, the claims file, must 
be made available to the examiner for 
review.  

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

